
	
		I
		112th CONGRESS
		1st Session
		H. R. 3710
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Science, Space, and
			 Technology and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Interior and the Secretary of
		  Commerce, acting through the National Oceanic and Atmospheric Administration,
		  to initiate immediate action to create jobs in America, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Deficit Reduction, Job Creation, and Energy Security
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Title I—Deficit Reduction Energy Security
					Sec. 101. Deficit Reduction Acreage.
					Sec. 102. Deficit Reduction Energy Security Fund and Coastal
				and Ocean Sustainability and Health Fund.
					Sec. 103. Coastal and Ocean Disaster Grant Program.
					Sec. 104. National Grant Program for Coastal and Ocean
				Sustainability and Health.
					Sec. 105. Eligible uses of grants.
					Sec. 106. Grant application.
					Title II—Timely issuance of offshore oil and gas
				leases
					Sec. 201. Reinstatement of offshore oil and gas
				leases.
					Sec. 202. Effective and efficient environmental
				review.
					Title III—Office of Energy Employment and Training and Office of
				Minority and Women Inclusion
					Sec. 301. Establishment of Office of Energy Employment and
				Training.
					Sec. 302. Office of Minority and Women Inclusion.
					Title IV—Miscellaneous provisions
					Sec. 401. Reporting.
				
			2.FindingsThe Congress finds and declares the
			 following:
			(1)The Nation is
			 currently experiencing a national employment emergency, and urgent action is
			 needed to put Americans back to work in well-paid, long-term jobs.
			(2)The Federal
			 Government distributed over $10,000,000,000 to Federal, State, and Indian
			 accounts from energy production during fiscal year 2009, primarily from oil and
			 natural gas production.
			(3)The domestic oil
			 and natural gas industry is responsible for approximately 9.2 million
			 jobs.
			(4)The approximately
			 43 million leased Outer Continental Shelf acres currently account for about 15
			 percent of America’s domestic natural gas production and about 27 percent of
			 America’s domestic oil production.
			(5)The leasing of
			 these domestic offshore areas for oil and natural gas development provides
			 significant economic benefits to the Federal Government, as well as to States
			 and localities, through the creation and sustenance of jobs and domestic
			 product.
			(6)The Department of
			 the Interior’s Bureau of Ocean Energy Management currently has authorities
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) and
			 related laws that can be effectively utilized to create jobs and revitalize the
			 Nation’s economy.
			(7)Effective and
			 expedited development of Gulf of Mexico oil and natural gas resources could
			 generate thousands of new jobs, many of which could be created almost
			 immediately.
			(8)The coastal
			 regions of the United States have high productivity and contribute
			 approximately 50 percent of the gross domestic product of the United
			 States.
			(9)The economies and
			 social structure of many communities are dependent on resources from ocean,
			 coastal, and Great Lakes ecosystems.
			(10)Supporting
			 science, research, monitoring, modeling, forecasting, exploration, and
			 assessment will continue to improve our understanding of the ocean, coastal,
			 and Great Lakes ecosystems as well as their long-term economic
			 sustainability.
			(11)Safeguarding
			 these ecosystems is crucial to protecting the environment and waters of the
			 United States.
			(12)The growth of our
			 energy domestic resources is vital to America’s national security.
			3.PurposesThe purposes of this Act are the
			 following:
			(1)Require the Secretary of the Interior to
			 utilize its authorities regarding the leasing and development of offshore oil
			 and gas resources to accelerate job creation and economic revitalization to the
			 fullest extent practicable, taking into account the Department of the
			 Interior’s responsibilities regarding conservation, safety, and protection of
			 the environment.
			(2)Promote expansion
			 of domestic employment opportunities.
			(3)Respond to the
			 Nation’s increased need for domestic oil and natural gas resources.
			(4)Support the
			 utilization of the Outer Continental Shelf for oil and gas production and
			 transmission.
			(5)Protect, conserve, restore, and understand
			 the oceans, coasts, and Great Lakes of the United States, ensuring present and
			 future generations will benefit from the full range of ecological, economic,
			 educational, social, cultural, nutritional, and recreational opportunities and
			 services those resources are capable of providing.
			(6)Confirm and ensure
			 the validity of appropriate oil and gas leases issued under the Final Outer
			 Continental Shelf Oil and Gas Leasing Program, 2007–2012.
			(7)Ensure the
			 continued leasing of Outer Continental Shelf areas pursuant to the Final Outer
			 Continental Shelf Oil and Gas Leasing Program, 2007–2012.
			4.DefinitionsIn this Act:
			(1)The term
			 Act means the Outer Continental Shelf Lands Act (43 U.S.C. 1331
			 et seq.).
			(2)The term coastal State has
			 the same meaning that the term coastal state has in the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1451 et seq.).
			(3)The term
			 DRES Fund means the Deficit Reduction Energy Security
			 Fund.
			(4)The term
			 COSH Fund means the Coastal and Ocean Sustainability and Health
			 Fund established by section 102.
			(5)The term
			 program means a Final Outer Continental Shelf Oil and Gas
			 Leasing Program issued under section 18 of the Act (43 U.S.C. 1344).
			(6)The term Secretary means the
			 Secretary of Commerce, acting through the National Oceanic and Atmospheric
			 Administration.
			(7)Other terms shall
			 have the same meaning such terms have under the Act.
			IDeficit Reduction
			 Energy Security
			101.Deficit
			 Reduction Acreage
				(a)In
			 generalThe Secretary of the
			 Interior shall, during the period covered by the Proposed Outer Continental
			 Shelf Oil and Gas Leasing Program for 2012–2017 issued by the Department of the
			 Interior, and in addition to the acreage proposed to be leased under such
			 program, conduct oil and gas lease sales under the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331 et seq.) for additional acreage of the outer
			 Continental Shelf (as that term is used in that Act) that total 10 percent of
			 the acreage proposed to be leased under such program. The acreage for which
			 lease sales are required under this section shall be known as the Deficit
			 Reduction Acreage.
				(b)Annual
			 requirementIn each year in
			 such period, the Secretary shall lease 20 percent of the Deficit Reduction
			 Acreage.
				102.Deficit
			 Reduction Energy Security Fund and Coastal and Ocean Sustainability and Health
			 Fund
				(a)Deficit
			 Reduction Energy Security Fund
					(1)In
			 generalThere is hereby established in the Treasury a separate
			 account to be known as the Deficit Reduction Energy Security Fund, consisting
			 of such amounts as may be appropriated or credited to it.
					(2)Deposit of
			 Deficit Reduction Acreage lease revenues
						(A)In
			 generalExcept as provided in
			 subparagraph (C), all rentals, royalties, bonus bids, and other sums due and
			 payable to the United States under Deficit Reduction Acreage lease sales during
			 the 15-fiscal-year period beginning with the first fiscal year in which such
			 sums are received by the United States shall be deposited in the DRES
			 fund.
						(B)Holding of oil
			 and gas revenuesAny amount deposited into the DRES Fund under
			 subparagraph (A)—
							(i)shall remain in DRES Fund and be invested
			 in accordance with paragraph (2) until the end of the second full fiscal year
			 after the amount is deposited into the DRES Fund; and
							(ii)upon the end of
			 such fiscal year, shall be transferred to the general fund and applied solely
			 to reduce the annual Federal budget deficit.
							(C)Payments to
			 States not affectedThis Act shall not affect any requirement
			 under other law to pay to States amounts received by the United States as such
			 royalties, bonus bids, and other sums due and payable to the United
			 States.
						(3)Investment
						(A)In
			 generalAmounts in the DRES
			 Fund shall be invested by the Secretary of the Treasury in accordance with
			 section 9602 of the Internal Revenue Code of 1986.
						(B)Inclusion of
			 interest in DRES FundAll
			 interest earned on, and the proceeds from the sale or redemption of, any
			 obligations held in the DRES Fund—
							(i)shall be credited to and form part of the
			 DRES Fund; and
							(ii)shall remain in the DRES Fund until
			 transferred under paragraph (5), without regard to paragraph (2)(B)(ii).
							(4)Availability of
			 proceeds of depositsAmounts credited to the DRES Fund under
			 paragraph (3)(B) in excess of the amounts deposited into the DRES Fund under
			 paragraph (2) shall—
						(A)be available for
			 expenditure, without further appropriation, solely for the purpose of and
			 activities eligible under this Act; and
						(B)remain available
			 until expended, without fiscal year limitation.
						(5)Transfer of
			 interest to Coastal and Ocean Sustainability and Health FundUpon the transfer of an amount under
			 paragraph (2)(B)(ii), the interest earned on such amount shall be transferred
			 to the Coastal and Ocean Sustainability and Health Fund established under
			 subsection (b).
					(b)Coastal and
			 Ocean Sustainability and Health Fund
					(1)In
			 generalThere is hereby established in the Treasury a separate
			 account to be known as the Coastal and Ocean Sustainability and Health Fund,
			 consisting of such amounts of interest as are transferred to it under
			 subsection (a)(5).
					(2)AvailabilityOf
			 the amounts transferred to the COSH Fund under subsection (a)(5) each fiscal
			 year—
						(A)not more than 5
			 percent shall be available to the Secretary of Commerce to administer this
			 title; and
						(B)the remainder
			 shall be available to the Secretary of Commerce until expended and without
			 fiscal year limitation, for use for—
							(i)the
			 Coastal and Ocean Disaster Grant Program under section 102; and
							(ii)the
			 National Grant Program under section 103.
							(3)Allocation of
			 funding for grant programsOf
			 amounts available under paragraph (2)(B), the Secretary of Commerce shall
			 allocate—
						(A)40 percent for the
			 Coastal and Ocean Disaster Grant Program under section 103, of which—
							(i)50
			 percent shall be allocated equally among impacted coastal States;
							(ii)20
			 percent shall be allocated based on intensity of impact of disasters on
			 impacted coastal States;
							(iii)15
			 percent shall be allocated based on tidal shorelines of impacted coastal
			 States; and
							(iv)15
			 percent of the funds shall be allocated based on the coastal population of
			 impacted coastal States.
							(B)60 percent for the
			 National Grant Program for Coastal and Ocean Sustainability and Health under
			 section 104, of which—
							(i)50
			 percent shall be allocated to coastal States;
							(ii)50
			 percent shall be allocated to any State, local, territory, and tribal
			 governments, institutions of higher learning, and non-profit and for-profit
			 organizations that may receive and expend Federal funds as legal entities;
			 and
							(iii)no
			 more than 10 percent of the total amount of funds available shall be allocated
			 to a single State or entity in a fiscal year.
							(c)General
			 administrative charges prohibitedGrants issued under this Act
			 shall not be subject to a general administrative charge.
				(d)Redeposit of
			 unused fundsAny funds
			 provided as a grant under this title that are not used by the grantee by the
			 end of the fiscal year following the first fiscal year for which they were
			 allocated shall be redeposited into the COSH Fund and be reallocated in
			 accordance with this section.
				103.Coastal and
			 Ocean Disaster Grant Program
				(a)In
			 generalThe Secretary of Commerce shall use amounts allocated
			 under section 102(b)(2)(B)(i) to make grants to coastal States and Indian
			 tribes impacted by coastal or ocean disasters for the purposes of restoring,
			 mitigating, monitoring, or otherwise managing coastal and ocean natural
			 resources impacted by such disasters.
				(b)Eligibility
					(1)First 5
			 yearsDuring the 5-fiscal year period beginning with the first
			 fiscal year for which amounts are available for grants under this section, a
			 coastal State or Indian tribe shall be eligible for a grant under this section
			 only if—
						(A)it is one of the
			 States of Texas, Louisiana, Mississippi, Alabama, and Florida, or an Indian
			 tribe in such State; or
						(B)it is determined
			 by the Secretary, in that period, to be a coastal State that has been impacted
			 by a coastal or ocean disaster.
						(2)After first 5
			 yearsAfter the end of such 5-fiscal-year period, if the
			 Secretary determines for a fiscal year that there is no coastal State that has
			 been so impacted, the amount allocated for that fiscal year for grants under
			 this section shall be added to the amounts allocated for that fiscal year under
			 section 102(b)(2)(B)(ii) for the National Grant Program for Coastal and Ocean
			 Sustainability and Health.
					(3)LimitationA
			 coastal State or Indian tribe shall not be eligible for a grant under this
			 section if it is receiving assistance under another Federal law for an activity
			 described in section 105(b) conducted for a purpose referred to in subsection
			 (a).
					104.National Grant
			 Program for Coastal and Ocean Sustainability and Health
				(a)In
			 generalThe Secretary of Commerce shall use amounts allocated
			 under section 102(b)(2)(B)(ii) (including amounts added under section
			 103(b)(2)) to make grants to coastal States that are eligible under subsection
			 (b).
				(b)EligibilityTo be eligible for a grant under this
			 section, a person—
					(1)must be—
						(A)a coastal State
			 that has a management program approved by the Secretary under section 306 of
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1455); or
						(B)a State, local, territory, or tribal
			 government, institution of higher learning, or nonprofit or and for-profit
			 organization that may receive and expend Federal funds as a legal entity;
			 and
						(2)must submit to the
			 Secretary a multiyear plan for use of the grant that—
						(A)specifies how the
			 grant funds will be allocated;
						(B)is sufficiently
			 flexible to allow the coastal State to respond to emerging needs; and
						(C)is approved by the
			 Secretary.
						105.Eligible uses
			 of grants
				(a)In
			 generalAmounts provided as a
			 grant under this title shall be used for activities described in subsection (b)
			 that are intended to restore, protect, maintain, manage, or understand marine
			 resources and their habitats and resources in coastal and ocean waters,
			 including baseline scientific research and other activities carried out in
			 coordination with Federal and State departments or agencies, that are
			 consistent with Federal environmental laws, and that avoid environmental
			 degradation.
				(b)Included
			 activitiesActivities referred to in subsection (a)
			 include—
					(1)coastal management
			 planning and implementation under the Coastal Zone Management Act of
			 1972;
					(2)coastal and
			 estuarine land protection, including the protection of the environmental
			 integrity of important coastal and estuarine areas, such as wetlands and
			 forests, that have significant conservation, recreation, ecological,
			 historical, or aesthetic values, or that are threatened by conversion to other
			 uses;
					(3)efforts to protect
			 and manage living marine resources, including fisheries, coral reefs, research,
			 management, and enhancement;
					(4)programs,
			 activities, and new technology designed to improve or complement the management
			 and mission of national marine sanctuaries, marine monuments, national
			 estuarine research reserves, and marine protected areas;
					(5)mitigation,
			 restoration, protection, and relocation of coastal communities threatened by
			 the impacts of climate change;
					(6)mitigation of the
			 effects of offshore activities, including environmental restoration;
					(7)efforts to
			 acquire, protect and restore coastal lands and wetlands, and to restore or
			 prevent damage to wetlands in the coastal zone, coastal estuaries, and lands,
			 life, and property in the coastal zone;
					(8)management of
			 non-point sources of coastal and marine pollution;
					(9)long-term coastal
			 and ocean research and education, monitoring, and natural resource
			 management;
					(10)regional
			 multi-State management efforts designed to manage, protect, or restore the
			 coastal zone and ocean resources; or
					(11)management and
			 administration of authorized activities.
					106.Grant
			 applicationA person seeking a
			 grant under this section shall submit to the Secretary an application at such
			 time, in such manner, and containing such information as the Secretary
			 determines to be appropriate.
			IITimely issuance
			 of offshore oil and gas leases
			201.Reinstatement
			 of offshore oil and gas leasesSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended by adding at the end the
			 following:
				
					(i)The Secretary is authorized, upon petition
				of a prior leaseholder, to reinstate any Expired Producible Lease in the
				offshore Gulf or Mexico if such reinstatement furthers the purposes and
				objectives of this Act. The Secretary shall act on such petitions as soon as
				possible after receipt thereof, and in any event, within 90 days of receipt of
				such petition or prior to the next scheduled lease sale in which such lease
				would be included, whichever is earlier. Any lease application pending for more
				than 90 days shall be reported to Congress, the Secretary of the Interior, and
				the Assistant Secretary for Land Management every 15 days until the application
				is acted
				upon.
					.
			202.Effective and
			 efficient environmental review
				(a)Completion of
			 analyses for lease salesThe Secretary shall, to the maximum
			 extent practicable, complete all analyses, processes, and procedures required
			 by section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) or
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.;
			 referred to in this section as NEPA), in connection with
			 exploration and development under any lease to be offered for sale under this
			 Act, prior to the annual lease sale in which such lease is first
			 offered.
				(b)Treatment of
			 Secretary’s actionsNotwithstanding the provisions of any other
			 law, the Secretary’s actions, after any initial lease sale, in approving and
			 enforcing safety requirements and spill prevention and response requirements in
			 individual plans or permits shall be deemed to be actions for the purpose of
			 conserving and protecting the environment that are not subject to NEPA review
			 requirements.
				IIIOffice of Energy
			 Employment and Training and Office of Minority and Women Inclusion
			301.Establishment
			 of Office of Energy Employment and Training
				(a)EstablishmentThe
			 Secretary of the Interior shall establish an Office of Energy Employment and
			 Training, which shall oversee the efforts of the Department of the Interior’s
			 energy planning, permitting, and regulatory activities to carry out the
			 purposes, objectives, and requirements of this Act.
				(b)Director
					(1)In
			 generalThe Office shall be directed by an Assistant Secretary
			 for Energy Employment and Training, who shall report directly to the Secretary
			 and shall be fully employed to carry out the functions of the Office.
					(2)DutiesThe
			 Assistant Secretary for Energy Employment and Training shall perform the
			 following functions:
						(A)Develop and
			 implement systems to track the Department’s compliance with the purposes,
			 objectives, and requirements of the Act.
						(B)Report at least
			 quarterly to the Secretary regarding the Department’s compliance with the
			 purposes, objectives, and requirements of this Act, including but not limited
			 to specific data regarding the numbers and types of jobs created through the
			 Department’s efforts and a report on all job training programs planned or in
			 progress by the Department.
						(C)Design and
			 recommend to the Secretary programs and policies aimed at ensuring the
			 Department’s compliance with the purposes, objectives, and requirements of this
			 Act, and oversee implementation of such programs approved by the
			 Secretary.
						(D)Develop procedures
			 for enforcement of the Department’s requirements and responsibilities under
			 this Act.
						(E)Support the
			 activities of the Office of Minority and Women Inclusion and any other offices
			 or branches established by the Secretary within the Office of Energy Employment
			 and Training.
						(F)Assist the
			 Secretary in complying with the reporting requirements of title V of this
			 Act.
						302.Office of
			 Minority and Women Inclusion
				(a)Office of
			 Minority and Women Inclusion
					(1)EstablishmentThe Secretary of the Interior shall
			 establish an Office of Minority and Women Inclusion not later than 6 months
			 after the effective date of this Act, that shall be responsible for all matters
			 of the Department of the Interior relating to diversity in management,
			 employment, and business activities.
					(2)Transfer of
			 responsibilitiesThe Secretary of the Interior shall ensure that
			 the responsibilities described in paragraph (1) (or comparable
			 responsibilities) that are assigned to any other office, agency, or bureau of
			 the Department on the day before the date of enactment of this Act are
			 transferred to the Office of Minority and Women Inclusion.
					(3)Duties with
			 respect to civil rights lawsThe responsibilities described in
			 paragraph (1) do not include enforcement of statutes, regulations, or executive
			 orders pertaining to civil rights, except each Director shall coordinate with
			 the Secretary, or the designee of the Secretary, regarding the design and
			 implementation of any remedies resulting from violations of such statutes,
			 regulations, or executive orders.
					(b)Director
					(1)In
			 generalThe Office shall have a Director who shall be appointed
			 by, and shall report to, the Secretary of the Interior. The position of
			 Director shall be a career reserved position in the Senior Executive Service,
			 as that position is defined in section 3132 of title 5, United States Code, or
			 an equivalent designation.
					(2)DutiesThe
			 Director shall develop standards for—
						(A)equal employment
			 opportunity and the racial, ethnic, and gender diversity of the workforce and
			 senior management of the Department;
						(B)increased
			 participation of minority-owned and women-owned businesses in the programs and
			 contracts of the Department, including standards for coordinating technical
			 assistance to such businesses; and
						(C)assessing the
			 diversity policies and practices of entities regulated by the
			 Department.
						(3)Other
			 dutiesThe Director shall advise the Secretary of the Interior on
			 the impact of the policies and regulations of the Department on minority-owned
			 and women-owned businesses.
					(4)Rule of
			 constructionNothing in paragraph (2)(C) may be construed to
			 mandate any requirement on or otherwise affect the lending policies and
			 practices of any regulated entity, or to require any specific action based on
			 the findings of the assessment.
					(c)Inclusion in all
			 levels of business activities
					(1)In
			 generalThe Director shall develop and implement standards and
			 procedures to ensure, to the maximum extent possible, the fair inclusion and
			 utilization of minorities, women, and minority-owned and women-owned businesses
			 in all business and activities of the Department at all levels, including in
			 procurement, insurance, and all types of contracts.
					(2)ContractsThe
			 procedures established by the Department for review and evaluation of contract
			 proposals and for hiring service providers shall include, to the extent
			 consistent with applicable law, a component that gives consideration to the
			 diversity of the applicant. Such procedure shall include a written statement,
			 in a form and with such content as the Director shall prescribe, that a
			 contractor shall ensure, to the maximum extent possible, the fair inclusion of
			 women and minorities in the workforce of the contractor and, as applicable,
			 subcontractors.
					(3)Termination
						(A)DeterminationThe
			 standards and procedures developed and implemented under this subsection shall
			 include a procedure for the Director to make a determination whether a
			 Department contractor, and, as applicable, a subcontractor has failed to make a
			 good faith effort to include minorities and women in their workforce.
						(B)Effect of
			 determination
							(i)Recommendation
			 to SecretaryUpon a determination described in subparagraph (A),
			 the Director shall make a recommendation to the Secretary that the contract be
			 terminated.
							(ii)Action by
			 SecretaryUpon receipt of a recommendation under clause (i), the
			 Secretary may—
								(I)terminate the
			 contract;
								(II)make a referral
			 to the Office of Federal Contract Compliance Programs of the Department of
			 Labor; or
								(III)take other
			 appropriate action.
								(d)ReportsThe
			 Secretary shall submit to Congress an annual report regarding the actions taken
			 by the Department of the Interior agency and the Office pursuant to this
			 section, which shall include—
					(1)a
			 statement of the total amounts paid by the Department to contractors since the
			 previous report;
					(2)the percentage of
			 the amounts described in paragraph (1) that were paid to contractors described
			 in subsection (c)(1);
					(3)the successes
			 achieved and challenges faced by the Department in operating minority and women
			 outreach programs;
					(4)the challenges the
			 Department may face in hiring minority and women employees and contracting with
			 minority-owned and women-owned businesses; and
					(5)any other
			 information, findings, conclusions, and recommendations for legislative or
			 Department action, as the Director determines appropriate.
					(e)Diversity in
			 Department workforceThe Secretary shall take affirmative steps
			 to seek diversity in the workforce of the Department at all levels of the
			 Department in a manner consistent with applicable law. Such steps shall
			 include—
					(1)recruiting at
			 historically black colleges and universities, Hispanic-serving institutions,
			 women’s colleges, and colleges that typically serve majority minority
			 populations;
					(2)sponsoring and
			 recruiting at job fairs in urban communities;
					(3)placing employment
			 advertisements in newspapers and magazines oriented toward minorities and
			 women;
					(4)partnering with
			 organizations that are focused on developing opportunities for minorities and
			 women to be placed in energy industry internships, summer employment, and
			 full-time positions;
					(5)where feasible,
			 partnering with inner-city high schools, girls’ high schools, and high schools
			 with majority minority populations to establish or enhance financial literacy
			 programs and provide mentoring; and
					(6)any other mass
			 media communications that the Office determines necessary.
					(f)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
					(1)MinorityThe
			 term minority means United States citizens who are Asian Indian
			 American, Asian Pacific American, Black American, Hispanic American, or Native
			 American.
					(2)Minority-owned
			 businessThe term minority-owned business means a
			 for-profit enterprise, regardless of size, physically located in the United
			 States or its trust territories, which is owned, operated, and controlled by
			 minority group members. Minority group members are United States
			 citizens who are Asian Indian American, Asian Pacific American, Black American,
			 Hispanic American, or Native American (terminology in NMSDC categories).
			 Ownership by minority individuals means the business is at least 51 percent
			 owned by such individuals or, in the case of a publicly owned business, at
			 least 51 percent of the stock is owned by one or more such individuals.
			 Further, the management and daily operations are controlled by those minority
			 group members. For purposes of NMSDC’s program, a minority group member is an
			 individual who is a United States citizen with at least
			 1/4 or 25 percent minimum (documentation to support claim
			 of 25 percent required from applicant) of one or more of the following:
						(A)Asian Indian
			 American, which is a United States citizen whose origins are from India,
			 Pakistan, or Bangladesh.
						(B)Asian Pacific
			 American, which is a United States citizen whose origins are from Japan, China,
			 Indonesia, Malaysia, Taiwan, Korea, Vietnam, Laos, Cambodia, the Philippines,
			 Thailand, Samoa, Guam, the United States Trust Territories of the Pacific, or
			 the Northern Marianas.
						(C)Black American,
			 which is a United States citizen having origins in any of the Black racial
			 groups of Africa.
						(D)Hispanic American,
			 which is a United States citizen of true-born Hispanic heritage, from any of
			 the Spanish-speaking areas of the following regions: Mexico, Central America,
			 South America, and the Caribbean Basin only.
						(E)Native American,
			 which is a person who is an American Indian, Eskimo, Aleut or Native Hawaiian,
			 and regarded as such by the community of which the person claims to be a part.
			 Native Americans must be documented members of a North American tribe, band, or
			 otherwise organized group of native people who are indigenous to the
			 continental United States and proof can be provided through a Native.
						(3)NMSDCThe
			 term NMSDC means the National Minority Supplier Development
			 Council.
					(4)OfficeThe
			 term Office means the Office of Minority and Women Inclusion
			 established under subsection (a).
					(5)Women-owned
			 businessThe term women-owned business means a
			 business that can verify through evidence documentation that 51 percent or more
			 is women-owned, managed, and controlled. The business must be open for at least
			 6 months. The business owner must be a United States citizen or legal resident
			 alien. Evidence must indicate that—
						(A)the contribution
			 of capital or expertise by the woman business owner is real and substantial and
			 in proportion to the interest owned;
						(B)the woman business
			 owner directs or causes the direction of management, policy, fiscal, and
			 operational matters; and
						(C)the woman business
			 owner has the ability to perform in the area of specialty or expertise without
			 reliance on either the finances or resources of a firm that is not owned by a
			 woman.
						IVMiscellaneous
			 provisions
			401.ReportingWithin 12 months of the effective date of
			 this Act and annually thereafter, the Secretary of the Interior, in
			 consultation with the Assistant Secretary for Energy Employment and Training,
			 shall submit a report to Congress on the Department’s compliance with the
			 requirements of titles III and IV, including but not limited to specific
			 information regarding the numbers and types of jobs created through the
			 Department of the Interior’s efforts, the results of the Department’s efforts
			 to enhance the quality and efficiency of planning and permitting processes, and
			 of any actions taken to increase total production and to encourage production
			 early in lease terms.
			
